Citation Nr: 1448889	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript (Tr.) of the hearing has been associated with the Veteran's claims file. 


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a hearing loss disability as defined by VA regulations as a result of his active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, an October 2010 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), a November 2011 private audiological examination, and a VA examination was conducted in January 2011 with an addendum opinion in January 2012.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Service Connection 

The Veteran contends that his current hearing loss is related to his in-service exposure to gunfire, truck machines, and artillery.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

In the instant case, the January 2011 VA examination report demonstrates that the Veteran has a current hearing loss disability of the left and right ear.    

With respect to in-service acoustic trauma, the Veteran has alleged that he was exposed to excessive in-service noise as a diesel mechanic in an artillery unit without any hearing protection and that he developed hearing loss as a result.  Post service, the Veteran testified that he works in the retail motorcycle industry and he also rides a motorcycle accompanied by a helmet and/or ear plugs.  

The Veteran's STRs include no complaints, diagnoses, or treatment of a hearing disability.  An audiometric testing performed during an August 1972 induction examination showed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 10, 0, 5, and 15 dB in the right ear, and 15, 10, 5, and 10 dB in the left ear. STRs show that the Veteran was found to have normal hearing for VA compensation purposes, at his separation examination in August 1975, with the audiogram at that time showing pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 25, 10, 15, and 20 dB in the right ear, and 10, 10, 10, and 20 dB in the left ear.  Subsequently, there are no diagnoses of hearing impairment until the Veteran filed his claim in October 2010, over 30 years post service.  

The Board further notes that the first competent medical evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 or hearing loss pursuant to Hensley, supra, appears to be decades after his separation from service.  Consequently, he is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.  

Inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.  The record indicates that there is competent medical evidence which both supports and refutes the Veteran's claim of service connection for hearing loss.

When examined in connection with his claim for benefits in January 2011, the Veteran was diagnosed with bilateral sensorineural hearing loss.  After a review of the Veteran's claims file, the examiner opined that it is less likely as not that the Veteran's hearing loss is due to military noise exposure.  The examiner's rationale was that the Veteran had normal hearing indicated on both entry and exit physical exams.  Subsequently, in a November 2011 private audiological examination, the examiner found noise induced hearing loss.  The private examiner opined it is more likely than not that a portion of the Veteran's hearing loss occurred during his service, given his exposure to loud sounds without the use of hearing protection while in-service.  

In order to address the possibility of delayed-onset hearing loss, a January 2012 VA examiner provided an addendum opinion that confirmed the adverse January 2011 VA opinion.  The January 2012 VA examiner opined that separation audiometrics indicate normal hearing bilaterally, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz thereby showing that the Veteran suffered no permanent shift in hearing for the worse during the time of military service.  The January 2012 examiner further explained that current science indicates that a delay in many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The Veteran has a history of noise exposure from various occupational and recreational activities in his civilian life.  Further, the examiner noted the Veteran's hearing loss may be due to these factors as well as general aging.  

The private audiologist failed to discuss the Veteran's normal hearing at separation from active duty, and other possible factors in the Veteran's hearing loss to include general aging and civilian noise exposure.  The Board finds that the January 2011 and January 2012 VA medical opinions are probative, as they were predicated upon a review of the record and contain clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl; Nieves-Rodriguez.

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran, a lay person, who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss, is not competent to self-diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of his current bilateral hearing loss disability.  Therefore, any statements in this regard are not probative.

For these reasons, the Veteran's claim for service connection for bilateral hearing loss cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


